DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mascall (US 2018/0311806) in view of Oomori (US 2011/0180286).

Regarding claim 1, Mascall discloses a striking tool (Fig. 1, item 1) comprising: 
A striking mechanism (Fig. 1, item 8) configured to strike a fastener into a member to be struck (Para. 0011); 
A motor (Fig. 1, item 5) configured to drive the striking mechanism (Para. 0010 and 0011); and 
A clutch (Fig. 1, item 14) provided between the striking mechanism and the motor and configured to switch transmission and interruption of a drive force of the motor to the striking mechanism (Para. 0012-0014);
A control unit (Fig. 1, item 18) configured to execute a cooling mode (Para. 0017, cooling mode is the time during which the motor is being cooled and during which the sensor does not detect the temperature is above a certain value) of cooling the motor when the transmission of the drive force of the motor to the striking mechanism is interrupted by the clutch (Para. 0017),
Wherein the control unit is configured to execute a striking operation in response to actuation of a trigger (Fig. 1, item 19) during the cooling mode (Para. 0015-0017).
Mascall does not expressly disclose that the clutch is disconnected and the drive force of the motor to the striking mechanism is interrupted during the cooling mode.
However, Oomori teaches a striking tool (Fig. 1) comprising a motor (Fig. 1, item 3) and a cooling mode (Para. 0076) in which the power to the motor is disconnected during the cooling mode (Para. 0076, fan 22 rotates when power is disconnected to the motor 3).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Mascall and Oomori to modify the striking tool of Mascall to include operating the fan when the motor is turned off, as taught by Oomori.  A person of ordinary skill in the art would have been motivated to make such change in order to return the temperature of the system to a safe working range (Oomori, Para. 0017).

Regarding claim 3, Mascall discloses the striking tool wherein, during the cooling mode, a cooling unit (Fig. 1, item 21) is driven by the motor, the transmission of the drive force of the motor to the striking mechanism being interrupted (Para. 0015-0017).

Regarding claim 4, Mascall discloses the striking tool wherein the cooling unit is a fan (Fig. 1, item 21) that is to be driven by the drive force of the motor.

Regarding claim 5, Mascall discloses the striking tool wherein the control unit is configured to control a striking operation of the striking mechanism by controlling connection or disconnection of the clutch (Para. 0012-0014).

Regarding claim 7, Mascall discloses the striking tool further comprising: a temperature sensor (Fig. 1, item 24) configured to measure a temperature, wherein the control unit is configured to control connection or disconnection of the clutch, based on information about the temperature measured by the temperature sensor (Para. 0017).

Regarding claim 9, Mascall discloses the striking tool wherein an operation of the cooling mode is configured to be stoppable (Para. 0017, once the temperature is below the threshold, the cooling mode is switched off and therefore is stoppable).

Regarding claim 10, Mascall discloses a striking tool (Fig. 1, item 1) comprising: 
A striking mechanism (Fig. 1, item 8) configured to strike a fastener into a member to be struck (Para. 0011); 
A motor (Fig. 1, item 5) configured to drive the striking mechanism (Para. 0010 and 0011); 
A cooling unit (Fig. 1, item 21) configured to cool the motor; and 
A clutch (Fig. 1, item 14) provided between the motor and the cooling unit, the clutch configured to transmit a drive force to the cooling unit during drive of the motor and to interrupt transmission of the drive force to the cooling unit during stop or deceleration of the motor (Para. 0012-0014); and
(Fig. 1, item 18) configured to execute a cooling mode (Para. 0017, cooling mode is the time during which the motor is being cooled and during which the sensor does not detect the temperature is above a certain value) of cooling the motor when the transmission of the drive force of the motor to the striking mechanism is interrupted by the clutch (Para. 0017),
Wherein the control unit is configured to execute a striking operation in response to actuation of a trigger (Fig. 1, item 19) during the cooling mode (Para. 0015-0017).
Mascall does not expressly disclose that the clutch is disconnected and the drive force of the motor to the striking mechanism is interrupted during the cooling mode.
However, Oomori teaches a striking tool (Fig. 1) comprising a motor (Fig. 1, item 3) and a cooling mode (Para. 0076) in which the power to the motor is disconnected during the cooling mode (Para. 0076, fan 22 rotates when power is disconnected to the motor 3).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Mascall and Oomori to modify the striking tool of Mascall to include operating the fan when the motor is turned off, as taught by Oomori.  A person of ordinary skill in the art would have been motivated to make such change in order to return the temperature of the system to a safe working range (Oomori, Para. 0017).

Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mascall in view of Oomori further in view of Hirabayashi et al (US 2013/0284475), hereinafter Hirabayashi.

Regarding claim 6, Mascall discloses the striking tool wherein the clutch is configured to switch the transmission and the interruption of the drive force of the motor to the striking mechanism (Para. 0012-0014) in accordance with a first rotating direction or a second rotating direction of the motor (Para. 0017, motor rotates in a second rotating direction), and the control unit is configured to switch motor rotation to the second rotating direction during the cooling mode (Para. 0017, motor switches off and then rotates in the second rotating direction).
Mascall in view of Oomori is silent about the clutch is a one-way clutch and the control unit is configured to switch a rotating direction of the motor.
(Fig. 1, item 101) comprising a one-way clutch (Fig. 1, item 151) and a control unit (Para. 0106) configured to switch a rotating direction of the motor (Para. 0082).
It would have been obvious to a person of ordinary skill in the art having the teachings of Mascall, Oomori, and Hirabayashi at the effective filing date of the invention to modify the tool of Mascall in view of Oomori to include a one-way clutch, as taught by Hirabayashi.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize the efficiency of the system by minimizing the amount of torque required to rotate the clutch.

Regarding claim 11, Mascall discloses the striking tool wherein the clutch is configured to transmit only a drive force of a specific direction (Para. 0012-0014), and configured to interrupt the transmission of the drive force to the cooling unit (Para. 0017) when rotation of the cooling unit in the specific direction is faster than rotation of the motor (Para. 0017).
Mascall in view of Oomori does not expressly disclose that the clutch is a one-way clutch.
However, as combined above in claim 6, Hirabayashi teaches a tool (Fig. 1, item 101) comprising a one-way clutch (Fig. 1, item 151). 

Regarding claim 12, Mascall discloses the striking tool wherein: the clutch is configured to be engaged during rotation of the motor in the rotating direction to transmit the drive force to the striking mechanism (Para. 0015-0017) and the clutch is configured to interrupt transmission of the driving force during rotation of the motor in the second direction such that the drive force is not transmitted to the striking mechanism (Para. 0015-0017), and  during rotation of the motor in the second direction, the motor drives a cooling unit (Para. 0017).
Mascall in view of Oomori does not expressly disclose that the clutch is a one-way clutch configured to switch a rotating direction of the motor.
However, as combined above in claim 6, Hirabayashi teaches a tool (Fig. 1, item 101) comprising a one-way clutch (Fig. 1, item 151) configured to switch a rotating direction of the motor (Para. 0082).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mascall in view of Oomori further in view of Kikuchi et al (US 2016/0250743), hereinafter Kikuchi.

Regarding claim 8, Mascall in view of Oomori is silent about the striking tool wherein the control unit is configured to acquire a number of times of actual striking performed by the striking mechanism and to control connection or disconnection of the clutch, based on the acquired number of times of actual striking.
However, Kikuchi teaches a tool (Fig. 3, item 10) wherein the control unit (Fig. 3, item 62) is configured to acquire a number of times of actual striking performed by the striking mechanism (Para. 0065) and to control connection or disconnection of the clutch (Para. 0054), based on the acquired number of times of actual striking (Para. 0152).
It would have been obvious to a person of ordinary skill in the art having the teachings of Mascall, Oomori and Kikuchi at the effective filing date of the invention to modify the control unit of Mascall to monitor the number of times of striking performed as taught by Kikuchi.  A person of ordinary skill in the art would have been motivated to make such change to ensure the motor is cooled through the entirety of tool use, not only when the motor overheats.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731